Dismissed and Memorandum Opinion filed July 1, 2021.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-20-00786-CV

   MARK YOUNG D/B/A TEXCORE CONSTRUCTION SPECIALTIES,
                        Appellant
                                        V.
               TRENTHAM CONSTRUCTION, INC., Appellee

                   On Appeal from the 270th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2017-44044

                         MEMORANDUM OPINION

      This appeal is from a judgment signed July 29, 2020. The clerk’s record was
filed March 30, 2021. No brief was filed.

      On May 6, 2021, this court issued an order stating that unless appellant filed
a brief on or before June 1, 2021, the court would dismiss the appeal for want of
prosecution. See Tex. R. App. P. 42.3(b).
      Appellant filed no brief or other response. We dismiss the appeal.

                                  PER CURIAM



Panel consists of Justices Bourliot, Poissant, and Wilson.




                                         2